DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the respective claim limitations when considered as a whole.
Regarding independent claims 1, 11 and 17, the instant claims are directed toward a system to reduce or eliminate visual artifacts in images displayed via a display device.  While the broader claims 1 and 11 do not specifically require that the claimed display device is a head-mounted display (HMD), it is nonetheless clear that the invention is directed toward solving this problem in relation to display on an HMD given that rotating display devices as in the context of the invention only apply to devices such as HMDs and the like.  While many prior art techniques exist for reducing or eliminating visual artifacts, the instant invention distinguishes over prior art techniques for reducing aliasing or visual artifacts as applied to devices which rotate and display images of a sampled virtual world in light of real world measurements.  
The closest prior art of record is the Selan reference previously applied and serves as a useful point of reference.  In Selan, the system also seeks to reduce aliasing in images displayed in an HMD in view of the orientation of the display device in relation to the virtual world.  In Selan, the display device position and orientation are tracked and at any given point in time may establish a frame of reference corresponding to where display panels corresponding to users’ eyes are located which establishes an orientation of the HMD, then from this frame of reference, a modified frame is created taking into account the rotated device orientation of the HMD and a rotation amount which is meant to generally reduce antialiasing.  At this rotated frame of reference then a sample is taken and a final image is created by back-rotating or counterrotating the intermediate frame to the original frame of reference.  This is similar to the invention as previously claimed, but the amendments to the claims now distinguish over Selan.  This is because the claims now specify that “the rotated device orientation” is “different from the original frame of reference.”  In Selan, the receiving of an original frame of reference and determining of a rotated device orientation are mapped together such that, when modifying the original frame of reference to a rotated frame of reference, this is determined by the rotated device orientation which is the same as the original frame of reference giving the upright position of the panels at no angle.  Thus Selan fails to teach that the “rotated device orientation” is “different from the original frame of reference.”  The claimed invention then improves upon a technique such as Selan as it ensures that the aliasing reduction is achieved with respect to more angles as there are situations in Selan in which the fixed rotation amount would result in aliasing regardless of counterrotation.  
The Examiner is unable to find any teaching or suggestion in the prior art which teaches such a technique in the context of the claims when all limitations are considered as a whole.  While the instant technique somewhat relates to anti-aliasing techniques which seek to blend intermediate frames by jittering samples through rotational jitter amounts, these techniques do not take into account the physical rotation of a display device in relation to a virtual world nor do they back-rotate any .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT E SONNERS/Examiner, Art Unit 2613                      


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613